Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s 4-7-22 election of Group I and the species of invention wherein the agICOS/TAA binding molecule comprises the CDR sequences recited in claims 11 and 13, and the light and heavy chain variable region sequences recited in claims 12 and 14; wherein the agICOS/TAA binds the same antigen as the TAA/CD3 antibody; and wherein the agICOS/TAA specifically binds an amino acid sequence of SEQ ID NO: 3, all without traverse, are acknowledged.  

Applicant’s further election of the sub-species of anti-CEA having the CDRs of SEQ ID NOs: 145-150 and the Vh/Vl domains of SEQ ID NOs: 151 and 152 in response to the telelphonic interview of 7-20-22 is further acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Applicant’s further election of the species of invention wherein the agICOS/TAA antibody comprises monovalent binding to each of the tumor associated antigen and ICOS in response to the telelphonic interview of 7-27-22 is further acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

However, upon further consideration this final election of species requirement has been withdrawn.

Claims 1-6, 10-15, 17-22, 41-48 are pending.

Claims 1, 2, 4, 6, 10-15, 17-22, 41-48 are under examination as they read on the species of invention wherein the agICOS/TAA binding molecule comprises the CDR sequences recited in claims 11 and 13, and the light and heavy chain variable region sequences recited in claims 12 and 14; wherein the agICOS/TAA binds the same antigen as the TAA/CD3 antibody; wherein the agICOS/TAA specifically binds an amino acid sequence of SEQ ID NO: 3; wherein the sub-species of anti-CEA has the CDRs of SEQ ID NOs: 145-150 and the Vh/Vl domains of SEQ ID NOs: 151 and 152.

Claims 3 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the replies filed 4-7-22, 7-20-22 and 7-27-22.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campbell et al. (WO2017220988) as evidenced by Moore et al. (Blood. 2011;117(17): 4542-4551).

The invention of Campbell is summarized as such: 

“The present invention relates to antigen-binding molecules that comprise multiple antigen-binding sites ("multispecific antigen-binding molecules"), including an antigen-binding site for ICOS and an antigen-binding site for another target antigen, e.g., PD-L1….A multispecific antigen-binding molecule that blocks the negative regulatory activity of PD-L1 on PD1 + T cells and enhances T cell activation by delivering a positive signal through ICOS offers therapeutic potential in treating cancer and other conditions in which it is desirable to upregulate the T cell immune response.  The fate of T cells in the tumour microenvironment and in tumour-draining lymph nodes is influenced by a balance of inhibitory and activatory receptors, and a molecule that binds and inhibits PD-L 1 while acting as an ICOS agonist may effectively turn a negative signal (from the inhibitory PD-L 1 receptor) into a positive signal (from the ICOS co-activatory receptor). The immune synapse between a T cell and an antigen-presenting cell (APC) or tumour cell can be envisaged as a receptor-dense space in which the balance of receptor occupancy determines signalling within the T cell, this receptor occupancy being governed by the identity and concentration of receptors being presented on the surface of the engaging APC/tumour cell.  A multispecific molecule bearing a binding site for ICOS and a binding site for PD-L 1 may act directly at this immune synapse to change the balance of signals received by T cells, shifting the balance towards activation of TEffs….A multispecific antigen-binding molecule according to the present invention may be an antibody (e.g., a bispecific or dual-binding antibody) that binds ICOS and another target antigen.  Numerous multispecific antibody formats are possible, and many examples are provided herein.  The antibody may be bivalent for both target antigens. For example, the antibody may be a FIT-lg comprising two ICOS-binding Fab domains and two PD-L 1 binding domains (e.g., as illustrated in Figure 2)….” (see page 5, 1st full paragraph – page 6, 2nd full paragraph, emphasis added).

According to Campbell, the term “bispecific antibody” includes, e.g., knobs-in-holes antibodies which are “dual binding” antibodies having “antigen-binding domains…formed by a VH/VL pair” (see page 15-16 bridging paragraph; page 16, 2nd full paragraph – page 16-17 bridging paragraph), as well as “DART” and “BiTE” molecules which comprise VH/VL pairs composed of two polypeptide chains or a single polypeptide chain, respectively, as evidenced, e.g., by Moore at Fig. 1.  Dual binding antibodies, including those that bind the tumor associated antigen PD-L1 and ICOS, are further described, e.g., at page 100, 1st and 2nd full paragraphs.

At page 109, 1st full paragraph, “concept 41,” Campbell teaches using the disclosed antibodies to treat PD-L1 mediated diseases or conditions, especially a variety of PD-L1 expressing cancers.  Similar teaches are also found in concepts 42-45 at pages 109, 2nd full paragraph – page 111, 3rd full paragraph.  

At page 111-112 bridging paragraph, Campbell teaches “Concept 46,” which is described as “…use or the method according to any one of concepts 41 to 45, further comprising administering to the human a further therapy, for example a further therapeutic agent, optionally wherein the further therapeutic agent is independently selected from the group consisting of:…h. bispecific T-cell engagers (BiTEs) having at least one specificity against CD3 (e.g. CD3/CD19 BiTE);…”  See also claim 28, part (h).

Moreover, at page 112, last paragraph, Campbell teaches “…the method according to concept 46, wherein the further therapeutic agent is administered sequentially or simultaneously with the
anti-hPD-L1 antibody or fragment.”

With respect to claim 6, as describe at page 146, 6th paragraph of Campbell, “ ’ICOS’…referred to herein may be human ICOS, unless the context dictates otherwise.”

With respect to claim 13, at page 179, “Arrangement 5,” part (g), Campbell teaches that the anti-ICOS Vh and Vl domains of their “multispecific antibody” can be derived from “JMAb-136.”  Similar teachings are present at page 180, “Arrangement 5b,” parts (e) and (g) and in claim 5(d).

With respect to claim 15, insofar as the ICOS x PD-L1 binding antibody fo Campbell is a knobs-in-holes, “dual binding” antibody having antigen-binding domains formed by a VH/VL pairs, at page 25-26 bridging paragraph Campbell teaches the antibody may have a constant region modified by Leu235Glu such that it does not bind Fc-γ receptors.

Thus, Campbell teaches the claimed invention.

Claims 2, 10-12, 17-22 and 41-48 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644